DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 4-5, 7-11, 13, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the execution circuitry is to execute the decoded vector multiplication instruction on 16 corresponding pairs of elements at a time, taking one cycle, two cycles, and four cycles to execute when the first source identifier, the second source identifier, and the destination identifier identify the 128-bit vector register, the 256-bit vector register, or the 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the executing, by the execution circuitry, the decoded vector multiplication instruction is on 16 corresponding pairs of elements at a time, taking one cycle, two cycles, and four cycles to execute when the first source identifier, the second source identifier, and the destination identifier each identifies the 128-bit vector register, the 256-bit vector register, or the 512-bit vector register, respectively, in combination with other recited limitations in claim 9.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the means for executing is to execute the decoded vector multiplication instruction on 16 corresponding pairs of elements at a time, taking one cycle, two cycles, and four cycles to execute when the first source identifier, the second source identifier, and the destination identifier identify the 128-bit vector register, the 256-bit vector register, or the 512-bit vector register, respectively, in combination with other recited limitations in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181